IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-64,886-03


DANNY WAYNE MARTIN, Relator

v.

RED RIVER DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. CR00034-HC-2 IN THE 102ND JUDICIAL DISTRICT COURT 
FROM RED RIVER COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed an application for writ of habeas corpus in the 102nd  Judicial
District Court of Red River County, that the application has been forwarded to and received by this Court,
and remanded twice to the trial court, but that the District Clerk of Red River County has not provided him
with copies of any answers, motions or pleadings filed by the State, or orders entered by the trial court
relating to the writ.  Tex. Code Crim. Proc. art.11.07 §7. (1)
	In these circumstances, additional facts are needed.  The respondent, the District Clerk of  Red
River County, is ordered to provide written proof that copies of any such documents have been sent to
Relator.  This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: June 27, 2007
Do not publish	
1. 	Article 11.07, §7 states:

		When the attorney for the state files an answer, motion, or other pleading relating to an
application for a writ of habeas corpus or the court issues an order relating to an application for
a writ of habeas corpus, the clerk of the court shall mail or deliver to the applicant a copy of the
answer, motion, pleading, or order.